Citation Nr: 1823656	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, to include patellofemoral syndrome, patellar tendonitis, prepatellar bursitis and chondromalacia patella, secondary to service-connected residuals of Arnold Chiari malformation status-post surgical decompression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1990 to October 2010, including service in Southwest Asia.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Winston-Salem, North Carolina Regional Office (RO).

In November 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional medical inquiry is necessary to evaluate the appeal. The case is REMANDED for the following actions:

1. Reasons for the remand: After the conduct of an August 2010 VA examination which found the Veteran did not have a knee disability, additional evidence was received indicating that the Veteran has right knee chondromalacia patella, patellar tendonitis and prepatellar bursitis. pertaining to the Veteran's right knee disorder is inadequate.

2. Notify the Veteran that he may submit any further medical and non-medical evidence not currently in VA's possession regarding his right knee disorder(s). Assist the Veteran in obtaining any evidence cited.

3. Return the file to the VA examiner who conducted the August 2010 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. 

Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

All relevant medical and non-medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

Based upon a review of the relevant evidence and history provided by the Veteran, the VA examiner should identify all current right knee diagnoses. The examiner must respond to the following inquiries:

Does the Veteran have a current diagnosis of right knee patellofemoral syndrome, patellar tendonitis, prepatellar bursitis, chondromalacia patella, or any other right knee disorder?

If the Veteran has a current diagnosis of right knee patellofemoral syndrome, patellar tendonitis, prepatellar bursitis, chondromalacia patella, or any other right knee disorder, is the Veteran's right knee disorder(s) caused by any incident of active service?

If the Veteran has a current diagnosis of right knee patellofemoral syndrome, patellar tendonitis, prepatellar bursitis, chondromalacia patella, or any other right knee disorder, is the Veteran's right knee disorder(s) caused by his service-connected residuals of Arnold Chiari malformation status-post surgical decompression?

Although the examiner must review the VBMS file, his or her attention is drawn to the following: 

* In a November 1989 pre-entrance medical history report, the Veteran answered negative to the question of whether he then had, or once had a trick or locked knee.

* In a November 1989 pre-entrance medical examination report, no right knee abnormalities were noted. 

* In a September 1991 service treatment record (STR), the service medical examiner indicated that the Veteran's knee pain had no known injury and assessed the Veteran with "overuse patellofemoral syndrome."

* In an August 1995 annual physical medical history report, the Veteran answered negative to the question of whether he then had, or once had a trick or locked knee.

* In an August 1995 annual physical medical examination report, no right knee abnormalities were noted.

* In an October 2003 STR, the Veteran indicated he began to run and noticed pain in his knees, and was diagnosed with knee pain. 

* In a February 2008 STR, the Veteran was diagnosed with right knee tendonitis patellar without trauma and the service medical examiner opined that his right knee tendonitis patellar "could be complicated" due to his Arnold Chiari malformation. 

* In a March 2008 STR, the Veteran reported right knee pain and was diagnosed with right knee patellofemoral syndrome.

* In a November 2009 private treatment record, Jon Scott, M.D. opined that the Veteran's right knee difficulty was caused by the chronic imbalance and alteration of his posture while running. 

* In a November 2009 STR, the service medical examiner noted that the Veteran was told that his right knee pain was significantly influenced by balance issues caused by his Arnold Chiari malformation.

* In an August 2010 VA examination, the examiner indicated that there was no evidence of functional, anatomic, or radiological abnormality in the Veteran's right knee. 

* An August 2010 VA right knee radiological report indicated normal findings, including no focal bone defects, preserved joint spaces, no evidence of degenerative joint disease, bone textures and density normal, and no soft tissue calcifications or metallic densities.

* An April 2012 VA right knee radiological report indicated normal findings. 

* In an April 2012 VA orthopedic consultation, the Veteran was diagnosed with right knee chondromalacia patella. 

* In a June 2012 private physical therapy treatment record, the Veteran was diagnosed with patellar tendonitis and prepatellar bursitis, and the treating physical therapist opined that the Veteran's right knee movement coordination impairments were caused by a patella tracking dysfunction and hip/knee weakness. 

* In a November 2017 Board hearing, the Veteran testified that he first noticed his right knee pain in1992, his right knee pain began again in 2002, he did not report his right knee difficulties at separation and he indicated that his right knee will pop, click and give out on occasion. 

4. Ensure all medical and factual development has been completed and readjudicate the issue on appeal. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




